Appellant was convicted of violating the local option law, and fined $100.00 and sentenced to ninety days in jail.
There are but two bills of exception in the record. One of the bills complains of the court's refusal to charge that it was the duty of the State to establish beyond a reasonable doubt the falsity of a statement appearing in the confession of the appellant relative to possession of certain whisky, as follows: "I don't know who brought that whisky there," before that part of the statement can be used for any purpose. As we understand this case, the appellant is not charged with the transportation of whisky, but merely with its possession for the purpose of sale, and we can see no reason why the State should ever care to use that part of the statement at all. In fact we see very little, if any, pertinency to such statement, but if such there be, we note that the appellant took the stand and testified to the same *Page 560 
thing, and Mr. BRANCH says, on page 45 of his Ann. P. C., "Where defendant takes the stand and testifies fully in regard to the facts of the case, it is not reversible error to fail to charge that his confession, offered by the State, must be disproved as to exculpatory statements," citing Casey v. State, 54 Tex.Crim. Rep., 113 S.W. 534; Roberts v. State,141 S.W. 235.
The remaining bill of exceptions complains of the county attorney's argument before the jury in which he advanced the above outlined proposition of law. If we are correct in disposing of such so-called exculpatory statement, then the county attorney was also correct in so arguing to the jury. We still adhere to such ruling, and find no error in such argument.
The judgment is therefore affirmed.
                    ON MOTION FOR REHEARING.